Citation Nr: 0924540	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
recession of the rectus muscle of the right eye and recession 
of the oblique muscle of the left eye. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1971 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran failed to appear at a hearing 
before the Board. In the absence of a timely request for 
postponement or a motion for a new hearing for good cause, 
the request for hearing was deemed withdrawn. 38 C.F.R. § 
20.704(d).

In a decision in July 2007, the Board denied an initial 
compensable rating for residuals of recession of the rectus 
muscle of the right eye and recession of the oblique muscle 
of the left eye.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 
In a Memorandum decision in December 2008, the Court vacated 
the Board's decision of July 2007 decision and remanded the 
case to Board for further proceedings consistent with the 
Court's decision. 

In compliance with the Court's order, the claim is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

Consist with the Court's order, the case is REMANDED for the 
following action:

1. Ensure VCAA compliance on the claim of 
service connection for photophobia, 
claimed as sensitivity to fluorescent 
lights, on a direct basis and as 
secondary to the service-connected eye 
disabilities. 

2. Afford the Veteran a VA eye 
examination by an ophthalmologist to 
determine: 

a). Whether the Veteran has photophobia 
to include sensitivity to fluorescent 
lights and, if so, whether the current 
photophobia at least as likely as not had 
onset in service due to the eye surgeries 
and, if not, whether photophobia at least 
as likely as not is secondary to the 
service-connected eye surgeries; and, 

b). The current degree of visual acuity 
and field of vision for the service-
connected eye disabilities. 

3. After the above development, adjudicate 
the claim of service connection for 
photophobia, claimed as sensitivity to 
fluorescent lights, on a direct basis and 
as secondary to the service-connected eye 
disabilities.  Also adjudicate the claim 
for increase for the eye disabilities.  If 
any benefit sought on appeal is denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




